DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooley et al. in U.S. Patent Application Publication No. 2007/0046120.  Cooley et al. disclose producing a bulk substrate (bearing element 9) and beveling an edge by electric discharge machining (see element 27 in figure 13A and paragraph 43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9,10,11,14,15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in U.S. Patent Application Publication No. 2002/0192964 in view of Cooley et al. in U.S. Patent Application Publication No. 2007/0046120.  Francis discloses first rounding the edges by grinding (see paragraph 12) that is considered to be chamfering, followed by thinning (see paragraph 14).  Francis does not disclose chamfering by electric discharge machining.  Cooley et al. teaches the equivalence of chamfering by grinding and .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 2 above, and further in view of Wakabayashi et al. in U.S. Patent No. 5,498,848 and Official Notice.  Wakabayashi et al. teaches electric discharge machining  with a dielectric fluid (see column 3,lines 5-10) between the electrode and the workpiece; therefore the workpiece area being machined is immersed; applying pulses (see column 4,lines 1-2) and that ordinary electric discharge machining causes plasma (see column 4,lines 17-23).  Official Notice is taken that moving the electrode relative to the workpiece is old and well known in electric discharge machining.  It would have been obvious to adapt Francis in view of Cooley and Wakabayashi et al. to provide this to electrically discharge machine a workpiece.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley and Wakabayashi et al. as applied to claim 3 above, and further in view of  Schmidt et al. in U.S. Patent Application Publication No. 2012/0055905 and Maki et al. in Japan Patent No. 2002-001617.  Schmidt et al. teach using an electrode (element 3) that is tilted to bevel an edge of a substrate in the related art of arc machining.  Maki et al. as shown in figure 2 discloses an electrode (element 1) that is tilted with an adjustable angle (see paragraphs 16 and 34).  It would have been obvious to adapt Francis in view of Cooley, Wakabayashi et al., Schmidt et al. and Maki et al. to provide this to adjust the angle of the machining and hence the beveled edge.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley and Wakabayashi et al. as applied to claim 3 above, and further in view of  Maki et al. in Japan Patent No. 2002-001617.  Maki et al. teach a z-axis motor (element 23, see paragraph 15) so that the electrode only moves vertically during machining.  It would have been obvious to adapt Francis in view of Cooley, Wakabayashi et al. and Maki et al. to provide this to machine the beveled edge.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 11 above, and further in view of  Schmidt et al. in U.S. Patent Application Publication No. 2012/0055905 and Maki et al. in Japan Patent No. 2002-001617.  Schmidt et al. teach using an electrode (element 3) that is tilted to bevel an edge of a substrate in the related art of arc .  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 11 above, and further in view of  Maki et al. in Japan Patent No. 2002-001617.  Maki et al. teach a z-axis motor (element 23, see paragraph 15) so that the electrode only moves vertically during machining.  It would have been obvious to adapt Francis in view of Cooley, Wakabayashi et al. and Maki et al. to provide this to machine the beveled edge.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 2 above, and further in view of  Nakada et al. in U.S. Patent No. 3,723,690.  Nakada et al. teaches using electric discharge machining to machine silicon carbide (see column 4, lines 17-18).  It is well known that silicon carbide provides higher efficiency, withstand higher breakdown voltage, operate at higher speed and require smaller package housings (see paragraph 1).  It would have been obvious to adapt Francis in view of Cooley and Nakada et al. to provide this to achieve higher efficiency and withstand higher breakdown voltage.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 1 above, and further in view of  Schmidt et al. in U.S. Patent Application Publication No. 2012/0055905 and Maki .  
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761